Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.    Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10079665 . although the claims at issue are not identical, they are not patentably distinct from each other because applicant's claims 1-20 of patent number discloses :
 a base station, comprising: a transmitter configured to transmit: a configuration for a first set of sub-bands for transmission of physical downlink control channels (PDCCHs), wherein a sub-band from the first set of sub-bands includes a first predetermined number of consecutive frequency resource blocks (RBs) in a downlink (DL) system bandwidth (BW) and the first predetermined number of RBs is independent of the DL system BW, and a configuration for a maximum number of repetitions for a transmission of physical  , data channel (PDSCH4) time units; and a receiver configured to receive a 
wherein the receiver is additionally configured to receive a second CSI report, the second CSI report computed over a second set of sub-bands, a sub-band from the second set of sub-bands including a second predetermined number of frequency consecutive RBs in the DL system BW, the second predetermined number of consecutive RBs depending on the DL system BW, and wherein the second CSI report is defined based on a single repetition for the PDSCH transmission time unit;  
wherein the first CSI report is received in a first physical uplink shared channel (PUSCH) and always includes only first channel quality information (CQI), and wherein the second CSI report is received in a second PUSCH and includes both a second CQI and a precoding matrix indicator (PMI) or a rank indicator (RI);  
wherein the first CSI report includes a first wideband channel quality information (CQI) that is computed over the sub-bands in the first set of sub-bands and is represented by 4 binary elements that provide an index to an efficiency value in a first table;  
wherein the receiver is additionally configured to receive a second CSI report, wherein the second CSI report includes a second wideband CQI that is computed over sub- bands in a second set of sub-bands and is represented by 4 binary elements that provide an index to an efficiency value in a second table, and wherein all efficiency values in the first table are included in the second table with the exception of one 
wherein the first CSI report also includes a number of sub-band CQIs, each sub-band CQI computed over a sub-band from the first set of sub-bands, and each sub-band CQI is represented by 2 binary elements that provide an offset to the index;  
wherein the  transmission of a physical downlink shared channel (PDSCH) transmission in each sub-band from the first set of sub- bands is with a number of repetitions that is smaller than the maxi-mum number of repetitions time units and each sub-band CQI is defined over the maximum number of repetitions time units;  and 
wherein the number- of sub bands in the first set of sub bands is two and the number of sub band CQ s one a physical downlink shared data channel (PDSCH) transmission is with repetitions, each repetitions is over a time unit, and a maximum number of repetitions is the same as the number of time units;  

Applicant's claims 1-20 broaden the scope of the patent  of claims 1-20  by eliminating wherein a sub-band from the first set of sub-bands includes a first predetermined number of consecutive frequency resource blocks (RBs) in a downlink (DL) system bandwidth (BW) from the claims 1-20 of patent number . It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art 
.

4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated  by anticipated by LG Electronics, “ Considerations on CSI reporting reduction for LC UEs”.

   For claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by anticipated by LG Electronics, “ Considerations on CSI reporting reduction for LC UEs”. Discloses a system/method comprising : 

a transceiver configured to receive a physical downlink control channel (PDCCH) according to one or more numbers of repetitions; and a processor configured to determine a number of repetitions for a PDCCH reception, wherein the transceiver is 
wherein the number of repetitions is from a predetermined set of numbers of repetitions (See section 2.4).  
wherein: the transceiver is further configured to receive a configuration for a subset of numbers of repetitions from a predetermined set of numbers of repetitions (See section 2, 2.3 and 2.4); and the processor is further configured to determine the number of repetitions from the subset of numbers of repetitions (See section 2, 2, 3 and 2.4).  
wherein the PDCCH reception is within a sub-band of a downlink bandwidth (See section 2, 2.1 and 2.4.  
wherein the PDCCH reception is within a set of resource blocks of the sub-band (See section 2.1).  
wherein: a PDCCH includes a downlink control information (DCI) format scheduling a reception of a physical downlink shared channel (PDSCH), and the DCI format includes a field indicating a sub-band, from a set of sub-bands of a downlink bandwidth, for the PDSCH reception( See section 2, 2.3 and 2.4).  
, wherein: the processor is further configured to determine a channel quality indicator (CQI) for a reception of a physical downlink shared channel (PDSCH); and the transceiver is further configured to transmit the CQI( See section 2, 2.3 and 2.4).  
  Claims 9-20 are rejected for the same reason as in claims 1-7.

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476